Citation Nr: 0813341	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-08 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) purposes. 


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had recognized military service from May 1946 to 
February 1949.  He died in May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 administrative 
decision by the VA Regional Office (RO) located in Manila, 
the Republic of the Philippines, which denied the appellant 
recognition as the veteran's surviving spouse for the purpose 
of VA death benefits.  A notice of disagreement was filed in 
November 2005, a statement of the case was issued in January 
2006, and a substantive appeal was received in March 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has submitted evidence of a marriage ceremony 
conducted by a Catholic priest in January 1971, several years 
before the veteran's death I 1977.  The veteran's death 
certificate shows he was married at the time of death, but 
the name of his spouse is not listed.  The claims file also 
includes an April 2004 certification from the Office of the 
Civil Registrar, Dilasag, Aurora, certifying the listing of 
the veteran's death in the Register of Death.  This 
certification was issued to a J. P. at her request, but the 
certification does not show the name of the veteran's spouse.  

The RO has apparently denied the appellant's claim because 
there was no marriage license and that the appellant 
otherwise failed to furnish certain documents apparently 
required under Article 76 of the Philippine Civil Code to 
allow for a finding of a marriage of "exceptional 
character."  The lack of a marriage license might be viewed 
as the legal impediment in this case.  However, it does not 
appear that the RO has considered the appellant's entitlement 
under the deemed valid marriage provisions of 38 C.F.R. 
§ 3.52 (2007).  Where an attempted marriage is invalid by 
reason of legal impediment (such as one party remaining 
married to another person), VA regulations allow for certain 
attempted marriages to be nevertheless "deemed valid" if 
specific legal requirements are met.  Basically, such an 
attempted marriage will be "deemed valid" if:  (a) the 
attempted marriage occurred one year or more before the 
veteran died; and (b) the claimant entered into the marriage 
without knowledge of the impediment; and (c) the claimant 
cohabited with the veteran continuously from the date of the 
attempted marriage until his death; and (d) no other claimant 
has been found to be entitled to gratuitous VA death 
benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should clarify the claimed 
representation of the appellant by 
Porfiryo Aguilon Aguila pursuant to the 
November 2005 notice of disagreement. 

2.  The appellant should be notified of 
what evidence is required to establish the 
existence of a "deemed valid" marriage 
under 38 C.F.R. §§ 3.52 and 3.205 (2007).

3.  The RO should conduct a field 
investigation for the purpose of 
determining whether the requirements for a 
deemed valid marriage were met.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the appellant can be 
recognized as the surviving spouse of the 
veteran under a deemed valid marriage 
theory of entitlement..  If the claim 
remains denied, the appellant should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



